IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL,             :   No. 2871 Disciplinary Docket No. 3
                                            :
                    Petitioner              :   No. 38 DB 2022
                                            :
              v.                            :   Attorney Registration No. 209610
                                            :
                                            :   (Out of State)
BRIAN OLIVER WILLIAMS,                      :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of April, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is GRANTED, and Brian Oliver Williams is suspended

on consent from the Bar of this Commonwealth for a period of one year and one day.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).